United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2671
                                   ___________

Michael Terrell,                      *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Steven Schwerb; Eric Lingard; Michael *
Marks,                                *       [UNPUBLISHED]
                                      *
           Appellees.                 *
                                ___________

                             Submitted: August 10, 2007
                                Filed: August 16, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Terrell appeals the district court’s1 adverse grant of summary judgment
in his civil rights lawsuit. We agree with the district court that Terrell failed to
counter defendants’ evidence showing their actions did not violate his constitutional
rights, see Parks v. City of Horseshoe Bend, Ark., 480 F.3d 837, 839 (8th Cir. 2007)
(to survive summary judgment motion, nonmovant must present more than scintilla
of evidence and must advance specific facts to create genuine trialworthy issue);


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (summary judgment standard
of review); and we reject as meritless Terrell’s arguments for reversal. Further, to the
extent he was attempting to bring criminal charges for kidnaping and abduction, he
cannot do so, see Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Finally, to the
extent he challenges the district court’s denial of his Federal Rule of Civil Procedure
60(b) motion, we find no abuse of discretion. See Brooks v. Ferguson-Florissant Sch.
Dist., 113 F.3d 903, 905 (8th Cir. 1997) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-